 In the MatterOf SWIFT ANDCOMPANYandPACKINGIIOusWORKEP3ORGANIZINGCOMMITTEE, LOCALNo.167,C.I.O.Case No. R-4630SUPPLEMENTALDECISIONANDCERTIFICATION OF REPRESENTATIVESMay 1, 1943Un January 16, 1943,.the. National,Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in thisproceeding.'Pursuant to the Direction of Election,an election bysecret ballot was conducted on February 10, 1943, under the directionand supervision of- the Regional Director for the Eighteenth Region(Minneapolis, Minnesota).On February 11, 1943, the Regional Di-rector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties his Election Report.As to the balloting and its results,the Regional Director reportedas follows :Approximate number of eligible voters---------------------------------------3, 005Total ballots'cast--------- -------------------------------2,419Total ballots challenged ------------ -----------------------16Total void ballots-----------------------------------------11Total valid votes counted---------------------------- -----2,392Votes cast for Packinghouse Workers Organizing Committee,Local No. 167, C. I. 0.----------------------------------- 1,034Votes cast, for Packinghouse Workers Industrial Union No. 11__ 1, 285Votes cast for neither --------------------------------------73On February 17, 1943, Packinghouse Workers Organizing Com-mittee, Local No. ,167, affiliated with the C. I. 0., herein called thePWOC, filed its Objections to Conduct to'the Ballot and Election-Report.Swift and Company, herein called the Company, and Pack-inghouseWorkers Industrial Union No. 11, herein called the Inde-pendent, did not object to,the conduct of the election or to the Election146N L.R.B,No 14049 N. L. R. B., No 47.370 SWIFT AND COMPANY371Report.The Independent filed an answer to the PWOC's objectionson February 25, 1943.On March 23, 1943, the Board having duly considered the matter,issued an Order directing that a hearing be held on the objections setforth in paragraph VII of the PWOC's Objections to Conduct of theBallot and Election Report.Pursuant thereto, a hearing upon duenotice was held on April 5, 1943, at Minneapolis, Minnesota, beforeJames C. Batten, Trial Examiner.The Board, the Company,. thePWOC, and the Independent appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby af£irmed.2The PWOC filed a brief on April 12,1943, which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTThe PWOC alleged, in paragraph VII of its objections, that"prior to the election Swift and Company and Union No. 11 [Inde-pendent] prepared tags identical in size, shape, design and color-ing; that the Company tag was a safety tag and the Union No. 11tag was an election campaign tag; that both tags were distributedto employees in the time office of the Company; that the Companyguards tore down Local 167 [PWOC] election material posted inthe plant but did not disturb Union No. 11 election material postedin the plant ; that by this action the Company supported and fav-ored Union No. 11 and discriminated against Local 167."The PWOC offered no evidence at the hearing to support its allega-tion that company guards tore down PWOC election material postedin the plant and left remaining election material of the Independent.In January 1943, the Company was requested to participate in asafety drive, sponsored by the National Safety Council, to be conductedunder the supervision of a, committee selected from the city of St. Paul,Minnesota.The local committee made all the necessary arrangementsfor the printing of safety pledges, safety stickers, and lapel insigniaand for the distribution of such material to the local concerns, includingthe Company.The printed material furnished by the local committeewas printed by the McGill-Warner Company of St. Paul, Minnesota.In most instances foremen distributed the safety material, although2 The Trial Examiner,in view of the Board's Order limiting the hearing to objection VII,denied the motion of the PWOC to enlarge the scope of the hearing to permit the intro-duction of evidence regarding other alleged reasons for setting aside the election.TheTrial Examiners ruling is affirmed.531647-43-vol 49-25 0372DDOILSIONS OF NATIONAL LABOR RELATIONS BOARDin a few distances ordinary employees were asked to do so. The safetydrive was over by January 30.Shortly after the appearance of the safety stickers and lapel insigniain the Company's plant, an officer of the Independent called the McGill-Warner Company and arranged to have stickers and lapel insignia ofsimilar design with different wording,printed for the use of the Inde-pendent in its election campaign.There isno showing that the Com-pany aided the Independent in any way in arranging for the printingof material for the Independent, nor furnished` to the Independentany information concerning the printing of the safety stickers andlapel insignia.While there is some evidence indicating.that some mein--hers of the Independent distributed campaign material to the employeesduring working hours, there is undisputed evidence that it was done insuch a manner that it would not come to the attention of the Companyor any of its supervisory.personnel.'No shoiving has been made thatthe Company in any way assisted the Independent in passing out theIndependent insignia.The sole question,therefore,iswhether the mere similarity in designand the fact that the Independent material appeared in the plant shortlyafter the safety tags and insignia,could reasonably be regarded asleading employees to believe that the Company supported and favored,the Independent.The relevant evidence,set forth above, convinces usand we And the employees did not receive the impression from thenature, character, description, and distribution of the Independentprinted material that the Company was lending its support to one ofthe contestants in the election.The objections are therefore overruledand we shall accordingly certify the Independent as the exclusive repre-sentative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the NationalLaborRelations Act,and pursuantto ArticleIII, Sections 9 and 10, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended,IT Is HEREBY CERTIFIED that Packinghouse Workers Industrial UnionNo. 11, affiliated with the International Brotherhood of Swift Em-ployees, has been designated and selected by a majority of all produc-tion and maintenance employees of Swift and Company at its SouthSt. Paul plant,including plant truck drivers, but excluding superin-tendent,'assistant superintendents,division superintendents,generalforemen, foremen,assistant foremen, plant-protection employees(policemen,watchmen,and firemen),standards department em-ployees, time office employees,steady-time plant clerks, hostess, headcook, chemists,all general office employees,bricklayers,plant adminis- SWIFT AND COMPANY373'trative employees, office cafeteria employees, steady-time scalers, andbranch-house truck drivers, as their representative for the purposes,of collective bargaining, and that, pursuant to Section 9 (a) of the,Act, Packinghouse Workers Industrial Union No. 11, affiliated withthe International Brotherhood of Swift Employees, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.1